Citation Nr: 1800532	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-20 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982 and from November 2009 to December 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This claim has been expanded from PTSD to more broadly incorporate all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a July 2017 videoconference hearing before the Board.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA psychiatric examination in association with this claim in February 2012, which provided a negative diagnosis for PTSD and noted the Veteran as malingering.  In September 2013 the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ) from a mental health professional who diagnosed the Veteran with PTSD.  However, the DBQ did not clearly indicate which records the examiner reviewed to reach the diagnosis and did not provide a nexus opinion between the Veteran's PTSD and the claimed stressors.  Due to the missing information, the DBQ is inadequate to assist in adjudication of the Veteran's appeal.  Therefore, a new opinion is necessary which fully addresses all evidence in the Veteran's claim file.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Regarding the matter of service connection for psychiatric disability other than PTSD, please send the Veteran a letter providing him all VCAA-mandated notice, and afford him opportunity to respond. Arrange for any further development in the matter suggested by his response.

2. The AOJ should secure for the record copies of the complete updated (to the present) clinical records of VA reports and/or private records the Veteran identifies as having provided treatment for his psychiatric disability. 

3. Thereafter, the AOJ should provide the Veteran with a new VA mental health examination by a psychiatrist or psychologist to ascertain the nature and etiology of any current psychiatric disability.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

a. Identify (by diagnosis) all psychiatric disabilities found.  Specifically, does he have a diagnosis of PTSD in accordance with DSM-V?  Please also include a discussion of the validity of past diagnoses including the February 2012 examiner's notation of malingering, and the September 2013 diagnosis for PTSD.

b. Identify the likely etiology for each diagnosed psychiatric disability entity.  Specifically is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active service/events that occurred while he was on active duty?  If not, please identify the etiology for the diagnosed disability considered more likely.

The examiner must include a rationale with all opinions.

4. The AOJ should then review the record and readjudicate the claim (to encompass all psychiatric disabilities).  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

